Citation Nr: 0637890	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-42 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

This appeal arises from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines wherein the RO 
determined that the appellant did not have any legal 
entitlement to VA death benefits, on the basis that her 
deceased spouse did not have qualifying military service.  
The appellant's husband died in July 1990.  

In November 2005, the Board received additional evidence from 
the appellant.  The evidence includes a lay affidavit 
attesting to the fact that the decedent had active service 
with the guerrilla armed forces of the Philippines.  She did 
not include a waiver of review of this evidence by the RO.  
See 38 C.F.R. § 20.1304(c).  However, the Board finds that 
since this evidence is duplicative of evidence already on 
file and previously considered by the RO; hence, there is no 
prejudice to the appellant in going ahead with a decision at 
this time.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 
Vet App 384 (1993).  


FINDINGS OF FACT

1.  In April 2004, and again in March 2005, the National 
Personnel Records Center (NPRC) certified that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army (USAFFE), including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

2.  The appellant's deceased spouse is not shown to have had 
active military, naval, or air service, and is not an 
individual or a member of a group considered to have 
performed active military, naval, or air service.  


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA death 
benefits.  38 U.S.C.A. §§ 101, 5103 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.203 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that the appellant has been notified of the 
evidence and information necessary to substantiate her claim, 
in a letter from the RO dated in February 2004.  She was 
informed as to what was still needed from her, how soon it 
should be sent and where to send the information.  She was 
informed what must be shown to establish entitlement and how 
VA would help obtain evidence.  When it is recognized that 
the key element in this case is certification of service, all 
rational requirement s of VCAA have been met.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d) (1).  
No amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.  


II.  Factual Background.

In February 2004, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (VA Form 21-
534).  The appellant based her claim on the belief that her 
husband's death was due to service; she claimed that he had 
active service from May 1942 to January 1945.  

Submitted in support of the appellant's claim was a 
certification from the National Defense Forces Headquarters, 
dated in December 1948, certifying that the decedent was a 
member of the approved guerrilla unit.  She also submitted a 
certification from the Office of the Adjutant General (OTAG), 
dated in February 2001, certifying that the decedent had 
recognized service with the Armed Forces of the Philippines 
from May 20, 1942 to January 28, 1945.  Also included was a 
copy of General Orders No. 42 from the United States Army in 
the Far East, dated in February 1945, indicating that the 
decedent was awarded the Bronze Star Medal for heroic 
achievement in January 1945 as a member of the guerrilla 
forces.  

In April 2004, the National Personnel Records Center (NPRC) 
certified, in response to the RO's request, that the decedent 
herein had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

By letter dated in April 2004, the RO notified that the 
appellant that her claim was denied because VA had verified 
through the NPRC that the decedent had not had the required 
military service to be eligible for VA benefits.  

Received from the appellant in May 2004 was a letter noting 
her disagreement with the RO's April 2004 decision.  
Submitted in support of her claim was a statement from Dr. 
Cirilo R. Bitagon, indicating that the decedent died in July 
1990 due to urinary tract infection, essential hypertension 
and acute myocardial infarction.  The physician stated that 
the decedent joined the guerrilla warfare during the Japanese 
occupation; during that time, they depended only on rice and 
salt.  The physician reported that the decedent developed 
urinary tract infection as a result of consuming too much 
salt; he later developed hypertension.  The physician 
indicated that, according to the decedent's rural health 
doctor, he incurred his urinary tract infection and moderate 
hypertension during his active duty in the guerrilla warfare.  

Received from the NPRC in March 2005 was a document 
indicating that no change was warranted in prior negative 
certification.  

Received in November 2005 was an affidavit from an 
individual, dated in August 2005, indicating that the 
decedent served as a "veteran" of World War II under the 
Luzon Guerrilla Armed Forces as a private.  The individual 
noted that the decedent served as a liberator of the American 
Prisoner in Pangatian concentration camp in January 1945.  

III. Applicable Legal Criteria and Analysis.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 
3.9 in 66 Fed. Reg. 66,763-66,767 (Dec. 27, 2001)).  

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a) (1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department. See 
38 C.F.R. §§ 3.41 (authorizing veteran status for Philippine 
veterans "from the date certified by the Armed Forces [of the 
United States]"); 3.203(a) (requiring service department 
documentation of service where available); 3.203(c) 
(requiring service department verification of service where 
documentation is not available).  

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. 
§ 3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.  

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent.  Id.  

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service with the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consists of a document from a United 
States service department.  

In April 2004, and again in March 2005, the NPRC certified 
that the appellant's late spouse had no recognized guerrilla 
service, nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States.  

As stated above, based upon the provisions of 38 C.F.R. 
§ 3.203, none of the documents submitted by the appellant 
constitutes valid evidence of service, because none of those 
documents was issued by a United States military service 
department.  Also, the April 2004 and March 2005 
certifications from the NPRC indicating that the appellant's 
deceased spouse had no qualifying service is binding on VA.  
See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible the death benefits claimed 
herein under the laws administered by VA.  As the law and not 
the evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA death benefits is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


